Citation Nr: 1523396	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  10-13 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for erectile dysfunction as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for hypertension as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1962 to June 1965 and from August 1965 to August 1989.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Atlanta, Georgia Department of Veteran Affairs (VA) Regional Office (RO).  In January 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.

With respect to the claim to reopen, the Board acknowledges that, under 38 C.F.R. § 3.156(c), upon receipt of service records that previously existed and had not been associated with the claims file when VA first decided the matter, VA must reconsider the claim altogether, and that the Veteran submitted a report of medical history associated with his service retirement physical examination in April 2006, after a final January 2003 denial of service connection for a low back disability.  However, that record is duplicative of a service treatment record (STR) already in the Veteran's claims file.  Thus, reconsideration under 38 C.F.R. § 3.156(c) is not warranted.

The downstream issue of service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A January 2003 rating decision denied the Veteran's claim of service connection for a low back disability, finding essentially that there was no evidence linking his current low back degenerative disc disease (DDD) to his military service or injuries therein; he did not appeal that denial or submit new and material evidence within a year of the decision, and the January 2003 decision became final.

2.  Evidence received since the January 2003 denial includes evidence that is neither cumulative nor redundant of evidence of record in January 2003, relates to a previously unestablished fact needed to substantiate the underlying claim of service connection, and raises a reasonable possibility of substantiating such claim.

3.  The Veteran's erectile dysfunction is aggravated by his service-connected diabetes mellitus.

4.  The Veteran's hypertension is aggravated by his service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a low back disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  Service connection for erectile dysfunction, as secondary to service-connected diabetes mellitus, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).

3.  Service connection for hypertension, as secondary to service-connected diabetes mellitus, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, as the benefits sought are being granted and the downstream issue of service connection for a low back disability is being remanded, there is no reason to belabor the impact of the VCAA on this appeal; any notice defect or duty to assist failure is harmless at this time.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim.

Claim to Reopen

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A January 2003 rating decision denied a claim of service connection for a low back disability, finding essentially that, although the Veteran's STRs showed frequent treatment for low back pains and strains and he was shown to have a current diagnosis of lumbar degenerative disc disease (DDD), his service separation examination was silent as to any back condition, and there was no medical evidence linking his lumbar DDD to his military service.  Specifically, they found that private treatment records indicated his lumbar DDD began after a March 1999 injury sustained while shoveling.  The Veteran was notified of that decision and of his appellate rights and did not initiate a timely appeal in the matter, nor was new and material evidence received within one year of the rating decision.  In so finding, the Board notes that there is a favorable medical opinion in the record that is dated in April 2003, but was not received by VA until April 2006, which is well outside this one year window.  Thus, the January 2003 rating decision became final by operation of law.

The evidence of record at the time of the January 2003 rating decision included STRs and private medical records.  STRs showed the Veteran received treatment for low back complaints on several occasions, and was diagnosed with strains, muscle spasms, and acute herniated nucleus pulposus (HNP) during service.  However, on May 1989 retirement examination, despite his subjective report of recurrent back pain, the Veteran was not found to have any chronic back disability.  Postservice treatment records showed the Veteran sustained an injury in March 1999 while shoveling, thereafter began seeking regular treatment for his low back, and was eventually diagnosed with lumbar DDD.  

Since the January 2003 rating decision, the Veteran has submitted several additional private records, VA records, and lay statements suggesting the Veteran's low back disability began during service and predated his March 1999 injury.  Specifically, an April 2006 opinion from Dr. Scott Pidcock, a chiropractor, indicated the Veteran's "degenerative condition began much prior to March 29, 1999 when he initially began treatment...[t]he previous episodes he experienced ultimately resulted in contributing to his present condition."  A second January 2015 opinion from his primary VA physician, Dr. G. J. Etchason, M.D., indicated that, based on a review of his STRs and current history, "more likely than not his back pain began and was permanently aggravated on active duty."  Furthermore, at the January 2015 hearing, the Veteran testified that his mechanical low back problems were subject to alternating periods of remission and recurrence, and was not present during his retirement examination.  However, he reported that they periodically recurred until 1999, when his back went out completely.

The Board finds that the evidence described above is neither cumulative nor redundant of evidence in the record at the time of the prior final denial, and is therefore indisputably new.  In addition, it clearly relates to a previously unestablished fact (a nexus to service) needed to substantiate the underlying claim of service connection, and when considered in light of all other evidence of record, particularly in light of the low threshold standard established under Shade, also raises a reasonable possibility of substantiating such claim.  Therefore, it is both new and material evidence, and the claim of service connection for a low back disability may be reopened.

Service connection claims

The Veteran contends that both his current erectile dysfunction and hypertension are either caused or aggravated by his service-connected diabetes mellitus.  

Secondary service connection may be established for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  To substantiate a secondary service connection claim, the Veteran must show: (1) a present disability (for which service connection is sought); (2) a service-connected disability; and (3) competent evidence that the service connected disability caused or aggravated the disability for which service connection is sought.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

First, the Board notes that the postservice medical evidence clearly shows that the Veteran has current diagnoses of erectile dysfunction and hypertension.  Erectile dysfunction was first diagnosed in November 1988, when the Veteran was in service.  Thereafter, he began receiving regular testosterone injections to treat the condition.  Records from 2001 onwards include several diagnoses of erectile dysfunction, and show he has been prescribed medication to treat that condition.  A master problem list from shortly after service indicates erectile dysfunction was added in February 1994.  Similarly, hypertension was added to the list in February 1995, and subsequent treatment records from 2001 onwards consistently include diagnoses of hypertension.  Furthermore, a review of the Veteran's record shows he is currently service connected for diabetes mellitus, type II.  Thus, what remains for consideration is whether the Veteran's hypertension and erectile dysfunction are caused or aggravated by his diabetes.  Whether such a relationship exists is a medical question beyond the scope of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

On May 2007 VA examination, the Veteran was diagnosed with both erectile dysfunction and hypertension.  Based on a review of the record and examination of the Veteran, the examiner found that, while both conditions were "non-diabetic," they were aggravated by his diabetes mellitus, explaining that "neurovascular...and nerve damage from [diabetes mellitus type II] can worsen hypertension and erectile dysfunction."  As this opinion is based on an examination and supported by a rationale, it is highly probative.  Notably, it is the only medical opinion in the record which addresses the etiology of the Veteran's erectile dysfunction and hypertension.  Therefore, it is also persuasive, and the appeals seeking service connection for erectile dysfunction and hypertension, as secondary to service-connected diabetes mellitus, must be granted. 


ORDER

The appeal seeking to reopen a claim of service connection for a low back disability is granted.

The appeal seeking service connection for erectile dysfunction as secondary to diabetes mellitus is granted.

The appeal seeking service connection for hypertension as secondary to diabetes mellitus is granted.

REMAND

When the Board reopens a claim that the AOJ did not, the matter must be remanded for AOJ initial de novo consideration unless there is a waiver of such consideration by (or on behalf of) the Veteran, or the Board finds that the Veteran would not be prejudiced by from the Board's de novo adjudication of the claim in the first instance.  Hickson v. Shinseki, 23 Vet. App. 394, 399-401 (2010); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran has not waived AOJ initial consideration of the reopened claim, and the Board is unable to find that he would not be prejudiced by denying AOJ initial consideration of the claim.  Therefore, a remand for AOJ development and initial de novo consideration of the reopened claim is necessary.

Furthermore, the Board notes that the Veteran has not yet been afforded a VA examination in conjunction with his claim seeking service connection for a low back disability.  As the record shows the Veteran has a current low back disability and several manifestations of low back symptoms in service, an examination must be conducted to determine the nature and likely etiology of his claimed disability.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Obtain updated records of all VA evaluations or treatment the Veteran has received for a low back disability.

2. Then, arrange for the Veteran to be examined by a VA orthopedist to determine the nature and likely etiology of his low back disability.  Based on a review of the entire record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should indicate whether it is at least as likely as not (a 50 percent or better probability) that his lumbar DDD began during his military service.  The examiner should consider, and discuss as necessary, all pertinent evidence of record, including: the medical opinions from Dr. Pidcock and Dr. Etchason, the Veteran's STRs, his lay statements and testimony, any intercurrent postservice injuries (including a March 1999 shoveling injury and a January 2014 injury while lifting).

All opinions must include a complete rationale with citation to supporting factual evidence and medical literature, as appropriate.

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


